NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 18a0174n.06

                                           No. 17-6111

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

UNITED STATES OF AMERICA,                                 )                     FILED
                                                          )                   Apr 03, 2018
       Plaintiff-Appellee,                                )              DEBORAH S. HUNT, Clerk
                                                          )
v.                                                        )       ON APPEAL FROM THE
                                                          )       UNITED STATES DISTRICT
GREGORY CRAFT,                                            )       COURT FOR THE WESTERN
                                                          )       DISTRICT OF TENNESSEE
       Defendant-Appellant.                               )
                                                          )
                                                          )

       Before: MOORE, CLAY, and KETHLEDGE, Circuit Judges.

       KETHLEDGE, Circuit Judge.            Gregory Craft argues that the government lacked

sufficient evidence to convict him of being a felon in possession of a firearm. See 18 U.S.C.

§ 922(g)(1). We reject his arguments and affirm.

       In October 2016, Craft and Zachary Hallmon were standing in line at a convenience store

when Craft pulled out a gun and told Hallmon to hand over his cash. Hallmon gave Craft some

money, then Craft waved his gun toward the door and told Hallmon to leave. Craft soon

followed Hallmon into the parking lot and fired a bullet into the air.

       Two days later, police officers arrested Craft. During questioning, he said he had brought

a gun into the store, and that officers could find it under a couch at his uncle’s house. Craft

signed a written statement reciting those same facts. A detective obtained a warrant to search

Craft’s uncle’s house and found a loaded Tanfoglio Model E15 .22 caliber revolver and some

ammunition under a couch.
No. 17-6111
United States v. Craft

        The government thereafter charged Craft with being a felon in possession of a firearm,

namely, the Tanfoglio revolver. After a three-day trial, the jury convicted Craft of that charge.

The district court later sentenced him to 120 months’ imprisonment. This appeal followed.

        Craft challenges the sufficiency of the evidence supporting his conviction. We review

the evidence in the light most favorable to the jury’s verdict and ask only whether any rational

jury “could have found the essential elements of the crime beyond a reasonable doubt.” United

States v. Castano, 543 F.3d 826, 837 (6th Cir. 2008).

        Here, Craft contests only one element: possession of the specific gun named in the

indictment—i.e., the Tanfoglio revolver. To prove that element, the government presented

testimony from a variety of witnesses, including two detectives and Hallmon. One detective read

Craft’s statement in which Craft admitted he possessed a gun at the convenience store, and that

the gun was under a couch in his uncle’s house. Another detective testified that he found the

revolver under a couch in that house. Hallmon testified that the Tanfoglio revolver was the same

gun Craft had pulled out in the store. Based on this evidence, a reasonable jury could have

concluded that Craft possessed the revolver named in the indictment.

        Craft contends that Hallmon gave unreliable eyewitness testimony. Specifically, Craft

points out that eight months had elapsed from the time Hallmon first saw the gun to when he

identified it at trial, and also that Hallmon might not have gotten a good look at the gun because

he feared for his life when he first saw it. But the jury—not the court—assesses the credibility of

witnesses and decides how much weight to give their testimony. See United States v. Martinez,

430 F.3d 317, 330 (6th Cir. 2005). Here, the jury apparently believed Hallmon’s testimony that

he was “a hundred percent positive” that the Tanfoglio revolver was the same gun Craft had in

the store.


                                                -2-
No. 17-6111
United States v. Craft

       Craft also contends that, because a detective knowingly backdated his signature on

Craft’s written statement, the detective might have altered other things in the statement too.

Whether the detective told the truth when he testified about Craft’s statement, however, is

likewise a question for the jury. See id. And in any event Craft fails to identify any inaccuracies

in the detective’s testimony or the written statement itself, which Craft signed—and initialed on

each page—to confirm as “true and correct.” Thus his argument is meritless.

       The district court’s judgment is affirmed.




                                                -3-